—In a child neglect proceeding pursuant to Family Court Act article 10, the father appeals from so much of a dispositional order of the Family Court, Queens County (DePhillips, J.), dated April 5, 1989, as, upon a fact finding order dated January 5, 1989, made upon his admission, found that the subject children were neglected.
Ordered that the dispositional order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the father’s contention, his admission was factually sufficient to establish that he inflicted excessive corporal punishment upon his five-year-old stepson, and, thus, the finding of neglect within the meaning of Family Court Act § 1012 (f) was supported by the evidence (see, Matter of Debbie W., 81 AD2d 642; Matter of Rodney C., 91 Misc 2d 677; cf., Matter of Coleen P., 148 AD2d 782). Bracken, J. P., Eiber, Miller and Ritter, JJ., concur.